DETAILED ACTION
This Office action is in response to the Amendment filed on 24 March 2022.  Claims 1-8 and 10-20 are pending in the application. Claims 1, 8 and 15 are independent. Claim(s) 9 have been cancelled.
 This application is a continuation of application Serial No. 15/019,728, filed on 09 February 2016, now US Patent 10,672,786.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al., US Patent 9698153 B2.
With respect to claim 15, Liu discloses forming a vertical stack (131 and 146, fig. 40) including first material films (131, fig. 40) and second material films (146, fig. 40) alternately stacked in a stack direction (for example top to bottom on the side view of the stacking material); forming a block slit (second trench 33B, fig. 26) passing through the vertical stack (131 and 146, fig. 40), wherein the vertical stack (131 and 146, fig. 40) is divided by the block slit (second trench 33B, fig. 26); 
forming a channel hole (third and/or fourth trench 33B, fig. 26) passing through the vertical stack (131 and 146, fig. 40); and 
forming a first multi-layered insulating film (250 and 60L, fig. 34) in the channel hole (third and/or fourth trench 33B, fig. 26) and a second multi-layered insulating film (250 and 60L, fig. 34) in the block slit (second trench 33B, fig. 26); and forming a first semiconductor film (163, fig. 35a) in the channel hole and a second semiconductor film (160, fig. 35A) in the block slit (second trench 33B, fig. 26)
wherein the second semiconductor film (160, fig. 35A) extends longer than the first semiconductor film (163, fig. 35a), in a longitudinal direction crossing the stack direction (as shown in figure 35A film 160 extends longer than film 163), and
wherein the first semiconductor film (wherein the first semiconductor film 163 is in the memory channel pillar for example first pillar) is spaced apart from the second semiconductor film (wherein the second film 160 is in the blocking slit the second pillar therefore the first film 163 in the channel hole is spaced apart from second film 160 in the block slit) with the first material films 131 and the second material films 146 interposed between the first semiconductor film 163 and the second semiconductor film 160.
With respect to claim 16, Liu discloses wherein the first multi-layered insulating film (250 and 60L, fig. 34) and the second multi-layered insulating film (250 and 60L, fig. 34) are formed substantially at the same time (the first multi-layered insulating film and second multi-layered insulating film formed about the same time as shown in figure 34 and 35). 
With respect to claim 17, Liu discloses wherein the second multi-layered insulating film (250 and 60L, fig. 34) comprises a same material as the first multi-layered insulating film (250 and 60L, fig. 34). 
With respect to claim 18, Liu discloses wherein the second semiconductor film (160, fig. 40) is electrically separated from a bit line (202, fig. 2A), and the first semiconductor film (163, fig. 40) is electrically connected with the bit line (202, fig. 2A). 
With respect to claim 19, Liu discloses wherein the block slit (second trench 33B, fig. 26) passes through the vertical stack (131 and 146, fig. 40) in a first direction and extends along a second direction crossing the first direction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US Patent 9698153 B2; in view of Yang et al., 9245962 B1, of record.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US Patent 9698153 B2; in view of Yang et al., 9245962 B1, of record.
With respect to claim 8, Liu discloses forming a vertical stack (131 and 146, fig. 40) including first material films (131, fig. 40) and second material films (146, fig. 40) alternately stacked in a stack direction (for example top to bottom on the side view of the stacking material); forming a block slit (second trench 33B, fig. 26) passing through the vertical stack (131 and 146, fig. 40), wherein the vertical stack (131 and 146, fig. 40) is divided by the block slit (second trench 33B, fig. 26); forming a channel hole (third and/or fourth trench 33B, fig. 26) passing through the vertical stack (131 and 146, fig. 40); and forming a block separator (second pillar 162 and 160, fig. 40) in the block slit (second trench 33B, fig. 26) and a channel structure in the channel hole (third and/or fourth trench 33B, fig. 26), wherein the block separator (second pillar 162 and 160, fig. 40) and the channel structure are formed substantially at the same time, and wherein the vertical stack is divided (as shown in figure 40 that the second pillar 162 and 160 is divided each memory blocks) into memory blocks by the block separator (second pillar 162 and 160, fig. 40) comprising a same material as the channel structure (160, fig. 40). 
However, Liu does not disclose wherein the block separator extends longer than each of the channel structures in a longitudinal direction crossing the stack direction. Yang discloses in figure 1A-1B that the block separator 17 extends longer than each of the channel structures in a longitudinal direction as show in figure 1A crossing the stack direction (direction such as top to bottom of the stacking layers 11 and 12). Based on the prior art, there are only two choices: either the block separator can extend longer than each of the channel structures in a longitudinal direction crossing the stack direction OR the block separator can extend shorter than each of the channel structures in a longitudinal direction crossing the stack direction. Therefore, it would have been obvious to the skilled artisan that the block separator could extend longer than each of the channel structures in a longitudinal direction crossing the stack direction in the known semiconductor device of Liu based on the “obvious to try” rationale, that is, choosing from a finite number of identifiable, predictable solutions, with a reasonable expectation of success. The Supreme Court has clarified that an “obvious to try” line of reasoning may properly support an obviousness rejection. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales, including obvious to try, to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. An “obvious to try” rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. "[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
Therefore, it would have been obvious for the skilled artisan to try either arrangement, that is, to extend the block separator either shorter or longer than the channel structures in a longitudinal direction, since it has been well established that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, that is, an “obvious to try” rationale”, can be used to support a conclusion that the claim would have been obvious if a person of ordinary skill has a good reason to pursue the know options within his or her technical grasp. Since either of the above identified solutions would be successful in the known device of Liu, Applicant’s device which require block separator extend longer than each of the channel structures is not deemed to be innovative but rather, would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Therefore, amending independent claim 1 to require that the block separator extends longer than each of the channel structures in a longitudinal direction crossing the stack direction does not patentably distinguish Applicant’s claimed semiconductor device from that of the applied prior art.
With respect to claim 9, Liu discloses wherein forming the block separator (second pillar 162 and 160, fig. 40) and the channel structure comprises: filling the block slit (second trench 33B, fig. 26) and the channel hole (third and/or fourth trench 33B, fig. 26) with a same material. 
With respect to claim 10, Liu discloses wherein forming the block separator (second pillar 162 and 160, fig. 40) comprises: filling the block slit (second trench 33B, fig. 26) with a multi-layered insulating film (250 and 60L, fig. 34) and a semiconductor film (163, fig. 40). 
With respect to claim 11, Liu discloses wherein the multi-layered insulating film (250 and 60L, fig. 34) comprises a tunnel insulating film, a data storage film and a blocking insulating film. 
With respect to claim 12, Liu discloses wherein the vertical stack (131 and 146, fig. 40) comprises a first vertical stack (131 and 146, fig. 40) and a second vertical stack (232-246, fig. 40) on the first vertical stack (131 and 146, fig. 40). 
With respect to claim 13, Liu discloses wherein forming the block slit (second trench 33B, fig. 26) comprises: forming a first protection pattern (second trench 33B, fig. 26) passing through the first vertical stack (131 and 146, fig. 40), wherein the first vertical stack (131 and 146, fig. 40) is divided by the first protection pattern (second trench 33B, fig. 26); forming an upper block slit (second trench 221, fig. 30A) to expose the first protection pattern (second trench 33B, fig. 26), wherein the second vertical stack (232-246, fig. 40) is divided by the upper block slit (second trench 221, fig. 30A); and removing the first protection pattern (second trench 33B, fig. 26). 
With respect to claim 14, Liu discloses wherein forming the channel hole (third and/or fourth trench 33B, fig. 26) comprises; forming a second protection pattern (third and/or fourth trench 33B, fig. 26) passing through the first vertical stack (131 and 146, fig. 40); forming an upper channel hole (third and/or fourth trench 33B, fig. 26) to expose the second protection pattern (third and/or fourth trench 33B, fig. 26); and removing the second protection pattern (third and/or fourth trench 33B, fig. 26). 
With respect to claim 20, Liu discloses wherein the block slit (second trench 33B, fig. 26) divides the vertical stack (131 and 146, fig. 40) however Liu did not teaches in figure 40 that block slit divides the vertical stack in a third direction crossing the first and second directions. Liu discloses in figure 20 that the NAND memory device can be form of a P-BiCS.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include third direction into the trench since the pillar can be form P-BiCS.


Allowable Subject Matter
Claims 1-7 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowable over the references of record because none of these references disclose or can be combined to yield the claimed invention of a method of manufacturing a semiconductor device including forming a first vertical stack including first material films and second material films alternately stacked in a stack direction, wherein the first vertical stack is divided by a first protection pattern into memory blocks and surrounds second protection patterns; forming a second vertical stack including third material films and fourth material films alternately stacked on the first vertical stack, wherein the second vertical stack is divided by an upper block slit into the memory blocks, wherein the upper block slit vertically passes through the second vertical stack to expose the first protection pattern, wherein upper channel holes pass through the second vertical stack to expose the second protection patterns; removing the first protection pattern and the second protection patterns through the upper block slit and the upper channel holes to form a first space and second spaces, respectively; and forming a semiconductor film in each of the upper channel holes, the second spaces, the upper block slit and the first space to form channel structures and a floating channel structure, the channel structures being disposed in the upper channel holes and the second spaces, the floating channel structure being disposed in  the upper block slit and the first space a portion of the semiconductor film as the floating channel structure extends longer in a longitudinal direction crossing the stack direction than a portion of the semiconductor film as each of the channel structures, so that each of the first vertical stack and the second vertical stack is divided into the memory blocks disposed at both sides of the floating channel structure, as recited in claim 1. 
Liu et al. is related to a method of fabricating a vertical NAND semiconductor memory device. Liu teaches forming a first vertical stack (131 and 146, fig. 40) including first material films (131, fig. 40) and second material films (146, fig. 40) alternately stacked, wherein the first vertical stack (131 and 146, fig. 40) is divided by a first protection pattern (second trench 33B, fig. 26) into memory blocks and surrounds second protection patterns (third and/or fourth trench 33B, fig. 26); forming a second vertical stack (232-246, fig. 40) including third material films (232, fig. 40) and fourth material films (246, fig. 40) alternately stacked on the first vertical stack (131 and 146, fig. 40), wherein the second vertical stack (232-246, fig. 40) is divided by an upper block slit (second trench 221, fig. 30A) into the memory blocks, wherein the upper block slit (second trench 221, fig. 30A) vertically passes through the second vertical stack (232-246, fig. 40) to expose the first protection pattern (second trench 33B, fig. 26), wherein upper channel holes (third and/or fourth trench 221, fig. 30A) pass through the second vertical stack (232-246, fig. 40) to expose the second protection patterns (third and/or fourth trench 33B, fig. 26); removing the first protection pattern (second trench 33B, fig. 26) and the second protection patterns (third and/or fourth trench 33B, fig. 26) through the upper block slit (second trench 221, fig. 30A) and the upper channel holes (third and/or fourth trench 221, fig. 30A) to form a first space (second trench 221, fig. 30A) and second spaces (third and/or fourth trench 221, fig. 30A), respectively; filling the upper block slit (second trench 221, fig. 30A) and the first space (second trench 221, fig. 30A) to form a block separator (second pillar 162 and 160, fig. 40); and filling the upper channel holes (third and/or fourth trench 221, fig. 30A) and the second spaces (third and/or fourth trench 221, fig. 30A) to form channel structures (160 formed from 60L, as shown in Fig. 34), wherein filling the upper block slit (second trench 221, fig. 30A) and the first space (second trench 221, fig. 30A) and filling the upper channel holes (third and/or fourth trench 221, fig. 30A) and the second spaces (third and/or fourth trench 221, fig. 30A) are performed substantially at the same time. 
However, Liu fails to teach forming a pipe gate having trenches and pipe through-holes coupled to the trenches; and filling the trenches and the pipe through-holes with a sacrificial material, wherein the forming of the first vertical stack (131 and 146, fig. 40) divided by the first protection pattern (second trench 33B, fig. 26) and surrounding the second protection patterns (third and/or fourth trench 33B, fig. 26) comprises: stacking the first material films (131, fig. 40) and the second material films (146, fig. 40) alternately on the pipe gate; forming lower channel hole (third and/or fourth trench 33B, fig. 26) and a lower block slit (second trench 33B, fig. 26), wherein the lower channel hole (third and/or fourth trench 33B, fig. 26) vertically pass through the first vertical stack (131 and 146, fig. 40) and are connected to the pipe through-holes, wherein the lower block slit (second trench 33B, fig. 26) vertically passes through the first vertical stack (131 and 146, fig. 40) to divide the first vertical stack (131 and 146, fig. 40) into the memory blocks; removing the sacrificial material through the lower channel hole (third and/or fourth trench 33B, fig. 26) to expose the pipe through-holes and the trenches; and forming the first protection pattern (second trench 33B, fig. 26) and the second protection patterns (third and/or fourth trench 33B, fig. 26), wherein the first protection pattern (second trench 33B, fig. 26) fills the lower block slit (second trench 33B, fig. 26), wherein each of the second protection patterns (third and/or fourth trench 33B, fig. 26) fills each of the lower channel hole (third and/or fourth trench 33B, fig. 26), the pipe through-holes, and the trenches, as recited in independent claim 6. Claim 2-5 and 7 contain allowable subject matter by virtue of their dependency.

Response to Arguments
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive. Applicant has argued that Liu does not disclose that the element 163 is spaced apart from the element 160 with the first material films 131 and the second material films 146 interposed between the element 163 and the element 160. However, Applicant is claiming forming a first semiconductor film 163 in the channel hole (third and/or fourth trench 33B, fig. 26) and forming a second semiconductor film 160 in the block slit (second trench 33B, fig. 26). As shown in Fig. 26, Liu teaches that the element 163 in the third and fourth trenches 33B, that is, the channel holes, is spaced apart element 160 in the block slit in the second trench 33B. Furthermore, Liu discloses the first material films 131 and the second material films 146 are interposed between the element 163 and element 160. 
Applicant has further argued that Liu does not teach the block separator has the same material as the channel structure. However, Liu discloses that the block separator (second pillar 162 and 160, fig. 40) comprises a same material as the channel structure (160, fig. 40). Since the block separator comprises multiple layers including layer 160,  the material of the block separator is the same material as the channel structure, therefore, currently amended claims do not patentably distinguish Applicant’s claimed method from that of the applied prior art.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822